Title: To Thomas Jefferson from Stephen Cathalan, Jr., 31 May 1803
From: Cathalan, Jr., Stephen
To: Jefferson, Thomas


          
            Dear Sir
            Marseilles the 31st. May 1803
          
          on the 1st. Inst. I was honored with your most Gracious Favor of the 7th. Last February, which became a day of Joy & happiness for me and all my Family; When I had perused it’s Contents, I assembled them all in my old Father’s Bed room, & charged my Daughter to read and make a faith full Translation of it to him, to my Mother, & wife; Since She has spent Three years at the English nuns, Rue des Fossés Snt. victor at Paris, where she entered for her education by the advise of the most unfortunate & Respectable Dutchess of Orleans, she speaks & writes english perhaps better than I do;—she is Proud, but very Gratefull, for having obtained from you, Sir, the honorable & Flatering tittle and expression of your Young Friend;—she is not yet a mater Familias, tho’ she is in the 19th. year of age, because it is now very Difficult to meet in this part of the Globe, with a young man of a good morality Education & Talents,—many Proposals for marrying her are made to us, but we don’t like, in Genal., nor the cy-devant nobility, nor the new entittled or enrichés;—we should preffer a young reputed Merchant of Talents, tho’ not very Rich, but we have So many instances of Faillures or heavy Losses, in Trade, that the best would be for her a good Farmer on his own State;—I must confess to her Commendation, she is not as our Young French Misses, so witty, Gay & Dissipated, but has much of the English or american Manners, habits, good common sense, & understanding, being very Studious; her recreations are, my country house on the sea shore, or her Piano, singing with a Charming voice favorite Italian French or English songs;—she is gone, 15 Days ago, to Montpellier with her Mother, who is afflicted with an athsmatic Disorder, for the Benefit of her health;—my Good old Father, tho’ at 86 years of age and afflicted with his Gout, keeps up still his spirits & Good head,—my Mother who has overpassed 80, enjoys of the best health; all in chorus & Individualy joins me in begging you to accept our sincere acknowledgments of everlasting & Respectfull Gratitude, for your honble. Recollection, & kind expressions of your Precious Friendship towards all of us & me particularly, in Delaying of taking any measure respecting this office, untill I have had time enough to remove the obstacles that were opposed by this Governt.—renewing, you my assurances that should I Despair of the Success, I should Readily beg you to appoint a successor in my stead; but with great Pleasure I can advance that the late occurence of Two French Natives Lately appointed agents for Russia, & Naples, for this same Port of Marseilles, who on the Demand of their respective Embassadors, have obtained their exequatur, gives me now the most sanguine hopes I will succeed, moreso since I have Learned a few Days ago that our Minister extraordy. Jas. Monroe Esqr. has fully succeeded in the honorable Mission, you was so kind as to confide me the Particulars, to the mutual advantage of Both Nations, to the honor of the united States, which will add to the Illustration of your Political & Truly Philosophical Life, so much Precious at the head of that Paternal Government, as it will Preserve for the Future, an everlasting Peace and Friendship between France, & america;—Mr. Livingston having from the Beggining, had a negative answer from Mr. Talleyrand on his verbal demand of my exequatur, declined to make any further sollicitations in my behalf, ever since the acknowlegdment of these Two French Natives, unless he should receive from the Secretary of State instructions for that Purpose;—he returned me then my Commission, & a new Memorial I had made for the Minister of Foreign Relations, advising me to sollicit it direct or thro’ my Friends; of Course my Commission and memorial which was delivered to this minister has remained There, & it has been wrote to me, I would obtain it, if now, & according to the usual form it should be demanded by the Minister Plenipy. of the U. States Resident at Paris;—I have in the interim begged Mr. Monroe with whom I have the honor to be Personally acquainted; sending him a Copy of my memorial, and of the Paragraph of your Letter to me on that subject, to sound the Ground, in speaking in my favor & if obstacles are Removed, to engage Mr. Livingston to make the necessary Demand, & I hope I will not be long now witht. a favorable answer from him;—there is the actual situation of that matter; but I continue more than ever, to be acknowledged here by the French authorities, who have the greatest Confidence in my Certificates to american Citizens, in this late unfortunate Circumstce. of war between France & england.
          Please to excuse me for this Long & too Tedious Detail, on my Self and family, but your Goodness has perhaps too much prompted me to enter into it.
          on Receipt of your Letter, I have been Eager to Collect the Sundries Productions, you asked of me for your own use;—some of them were out of the season rather too far advanced towards the summer to thin till november next to Send you any; There is neither now in Town any Good fresh Maccaroni of Naples, nor fresh viandes de Patte, pour les Potages; but I have wrote to Consul wollaston to procure me the nicest & best made by the nons of Genoa, with some fresh Maccaroni if there are any such as I wish for you, which I will put in to Jars.
          The other articles, I have Shipped on Board the american Ship fair american John Spear Master, bound to Cette & Boston, as pr. Bill of Loading & the Invoice hereunto Inclosed; to the Consignation of the collector of the Customs at Boston; the whole amounting to ƒ667—as to the white Wine of hermitage I wrote to the mayor of Tains, inclosing the copy of the Paragraph of your Letter on that subject; he answered me a civil Letter, offering me for that Purpose the services of his house of Commerce Messrs. Jourdan & fils, who supplies the high nobility of england, but I observing they did not Bear the names of the owners of the vineyard you mention to me, I have Lessened the quantity you wish for to 50 Bottles, which cost ƒ4– pr. Bottle, and I Ordered them to send direct by the River Rhosne to cette where I hope they may be now arived & in time to be shipped on Board the same vessel, otherwise they would be on another one, since on the Loading there Bound to new York; as to the small amount of these articles and further ones I will ship in novber. next, you may whenever you will think Convenient, cause it to be reimburced to me in Paris on my Receipt for your account; you be I hope at time Of having tasted the hermitage & if satisfied of it’s quality, I will then on your orders send you a Larger quantity.
          allow me to renew you my best tender of Services in anything you may Command me;
          I have the honor to be with the utmost Respect and Gratitude Dear Sir Your most humble & Devoted Servant
          
            Stephen Cathalan Junr.
          
        